DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities, and should be:
“A pressure sensing device comprising:
“[[A]] a support structure comprising a housing having a first axial end and an opposed second axial end;
“an isolated diaphragm connected with the support structure adjacent the housing second axial end, wherein the isolated diaphragm has an inner side and an outer side opposite the inner side, wherein a sealed cavity is defined within the support structure between the housing first axial end and the inner side of the isolated diaphragm…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 10-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wagner (U.S. Pub. 2015/0247774).

Regarding claims 1, 12, and 16, Wagner discloses (Figs. 3A-4B) a pressure sensing device (see par. [0010]) comprising:
a support structure 401/411 [0047] defining a portion of a sealed cavity (as shown in Figs. 4A and 4B), wherein the support structure 401/411 comprises a housing 405/415 [0047];
an isolated diaphragm 413 [0050] mounted to the support structure 401/411 at one axial end of the housing (bottom end in Figs. 4A/4B), the isolated diaphragm 413 having in inner side (top side in Figs. 4A/4B) that defines an end of the sealed cavity (as shown in Figs. 4A and 4B) and an outer side (bottom side in Figs. 4A/4B)  opposite the inner side (as shown in Figs. 4A and 4B);
a working oil (silicone oil: [0050]) contained within the sealed cavity (as shown in Figs. 4A and 4B; [0050]); and
a MEMS die sensing element 300 ([0034], MEMS: [0003]) enclosed within the support structure (as shown in Figs. 4A and 4B) and disposed within the housing 405/415 between opposed axial housing ends (as shown in Figs. 4A and 4B), wherein the MEMS die sensing element 300 is exposed to the working oil within the sealed cavity (via tube 416: [0050]), wherein the housing 405/415 comprises a channel 416 [0050] disposed axially through a section of the housing (as shown in Figs. 4A and 4B), wherein the section is interposed between 
wherein the working oil has a low vapor pressure and a low volatility content (implicit: silicone oil: [0031]).
Regarding claim 12, Wagner further discloses an exterior surface (in the case of Wagner, this would be the lower surface of element 300, as shown in Figs. 3A and 4A) of the MEMS die sensing element 300 is exposed to the working oil within the sealed cavity [0050].
Regarding claim 16, Wagner further discloses the die sensing element comprises an aperture 309 [0036] that is exposed to the working oil within the sealed cavity (as shown in Figs. 4A and 4B); and the channel 416 is in direct contact with the working oil [0050] and extends from a portion of the sealed cavity adjacent the isolated diaphragm 413 to a portion of the sealed cavity adjacent and aligned with the aperture 309 (as shown in Figs. 4A and 4B), wherein a pressure exerted on the outer side of the isolated diaphragm 413 by a fluid medium is transferred via the working oil through the channel 416 and aperture 309 to the MEMS die sensing element 300 to measure the pressure of the fluid medium [0051].
Alternatively to the 102 rejection, above, if silicone oil is not considered to implicitly have low vapor pressure and a low volatility content, these variables are results-effective 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner’s device so that the working oil has a low vapor pressure and a low volatility content, in light of the teachings of Ueki and Gelest.

Regarding claims 10 and 15, Wagner discloses (Figs. 3A-4B) the MEMS die sensing element 300 has a diaphragm 313 [0034], the diaphragm 313 has an interior surface (in Fig. 3A, the top surface) along a pocket 308 [0035] defined within the MEMS die sensing element 300 and an exterior surface (in Fig. 3A, the bottom surface) opposite the interior surface (as shown in Fig. 3A), wherein the working oil in the sealed cavity engages the exterior surface of the diaphragm 313 [0050]-[0051].

Regarding claims 11 and 19, Wagner discloses (Figs. 3A-4B) the MEMS die sensing element 300 has a diaphragm 313 [0034], the diaphragm 313 has an interior surface (bottom surface in Fig. 3A – either side can be taken as interior/exterior, and claims 1 and 16 do not define either as does claim 12) along a pocket 311 [0034] defined within the MEMS die sensing element 300 and an exterior surface (top surface in Fig. 3A) opposite the interior surface (as shown in Fig. 3A), wherein the cavity extends through an/the aperture 309 in the MEMS die 

Regarding claim 13, Wagner discloses (Figs. 3A-4B) an axial end of the channel 416 located adjacent the MEMS die sensing element 300 is aligned to transfer fluid to a center portion of the MEMS die sensing element 300 exterior surface (in Fig. 3A, the bottom surface, as defined by claim 12, see above).

Regarding claim 17, Wagner discloses (Figs. 3A-4B) the MEMS die sensing element 300 is mounted to the housing 405/415 over an axial end of the channel 416 immediately adjacent and in alignment with the aperture 309 (as shown in Figs. 3A-4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 7, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Pub. 2015/0247774).

Regarding claim 7, Wagner is applied as above, but does not disclose the isolated diaphragm has a diameter of approximately 12-13 mm.
However, such a modification would be merely a change in size/proportion of the device/diaphragm, which is obvious.  See MPEP 2144.04(IV)(A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner’s device so that the isolated diaphragm has a diameter of approximately 12-13 mm.

Regarding claims 9, 14, and 18, Wagner is applied as above, and discloses the housing moves radially inwardly between a peripheral side wall surface (as shown in Figs. 4A-4B) to the channel 416 and extending along an axial length of the channel 416 (as shown in Figs. 4A-4B).
Wagner does not disclose the housing is a solid one-piece construction.  However, such a modification would be to make the housing integral, which is obvous.  See MPEP 2144.04(V)(B).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Pub. 2015/0247774) in view of Takimoto (U.S. Pub. 2017/0131169).

Regarding claim 2, Wagner is applied as above, but does not disclose the working oil is a perfluoropolyether (PFPE) oil.
Takimoto discloses the working oil is a perfluoropolyether (PFPE) oil (see pars. [0035] and [0041]).
Since the art recognizes that Takimoto’s PFPE oil is an equivalent of Wagner’s working oil (see Takimoto, pars. [0035] and [0041]), and known for the same purpose of transmitting pressure in a pressure sensor, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner’s device so that the working oil is a perfluoropolyether (PFPE) oil, as taught by Takimoto.  See MPEP 2144.06(II).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Pub. 2015/0247774) in view of Ueki et al. (U.S. Pub. 2012/0126167).

Regarding claim 3, Wagner is applied as above, but does not disclose the working oil has a vapor pressure less than 13.33 Pa at temperatures less than or equal to 100° C.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner’s device so that the working oil has a vapor pressure less than 13.33 Pa at temperatures less than or equal to 100° C, as taught by Ueki.
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Pub. 2015/0247774) in view of Gelest (“Silicone Fluids: Stable, Inert Media” © 2012, Gelest Inc. – page 2)

Regarding claims 4 and 5, Wagner is applied as above, but does not disclose the working oil has a minimum viscosity of 0.426 Pa*s at 1 rad/s; and the working oil is a silicone oil that has a volatility content less than 3 x 106 per 20 μL.
Gelest discloses a variety of viscosities and volatility contents (see pages 2, 3, 5, 8, 9, and 14), and shows that the viscosity and the volatility content are results-effective variables which can be optimized to improve performance and lifetime of the device.  See MPEP 2144.05(II).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner’s device so that the working oil .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Pub. 2015/0247774) in view of Enparticles (i.e. their 25/9 Diffusion Pump Oil at their website: https://diffusionpumpoil.com/products/25-9-pfpe-diffusion-pump-oil; and see the attached screen capture and MSDS statement, dated 2016), and further in view of Takimoto (U.S. Pub. 2017/0131169)

Regarding claim 6, Wagner is applied as above, but does not disclose using the working oil is a diffusion pump oil.
Enparticles discloses that a diffusion pump oil is a known type of PFPE oil (see the attached screen capture and MSDS statement, dated 2016); and Takimoto discloses the working oil in a pressure sensor can be is a perfluoropolyether (PFPE) oil (which is an equivalent of a silicone oil: see pars. [0035] and [0041]).
Since the art recognizes that Enparticle’s/Takimoto’s PFPE oil is an equivalent of Wagner’s working oil (see Takimoto, pars. [0035] and [0041]), and known for the same purpose of transmitting pressure in a pressure sensor (Takimoto), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner’s device so that the working oil is a perfluoropolyether (PFPE) oil, as taught by Enparticles  and Takimoto.  See MPEP 2144.06(II).
 
8 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Pub. 2015/0247774) in view of Brosh (U.S. Pub. 2007/0095146).

Regarding claim 8, Wagner is applied as above, and further discloses (Figs. 3A-4B) the isolated diaphragm 413 includes stainless steel [0033].
Wagner does not disclose the isolated diaphragm includes nickel alloys.
Brosh discloses the isolated diaphragm includes nickel alloys (i.e. 400 Series stainless steel, which includes nickel: [0030]).
Since the art recognizes that Brosh’s diaphragm is an equivalent of Wagner’s diaphragm, and known for the same purpose of sensing pressure, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner’s device so that the isolated diaphragm includes nickel alloys, as taught by Bosh.  See MPEP 2144.06(II).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852